151 F.3d 1025
Donald J. Kellyv.Michelle Patterson, (Legros), James F. Whited, SpanglerBorough Chief of Police, Kevin L. Stanek, Barnesboro Chiefof Police, Timothy Creany, Cambria County D.A. 1989, DavidTulowitski, Cambria County D.A. 1993, Theresa Homady,Cambria County Assistant D.A., Christian Fisanick, CambriaCounty Assistant D.A., Merill Brant, PA State Police, CarlSchweinsburg, PA State Police, John Yerger, Patholoagist,Jeff Berkebile, Cambria County Assistant
NO. 97-3365
United States Court of Appeals,Third Circuit.
April 16, 1998

Appeal From:  W.D.Pa. ,No.96cv00031J ,
Brooks, J.


1
Affirmed.